 In the Matter of THE TEXAS COMPANY (NORFOLK TERMINAL)andCON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. 5-R-1378.-Decided November 5, 1943Messrs. Raymond J. GenglerandJ.F. Blake,both of New YorkCity, andMr. E. L. Lott,of Norfolk, Va., for the Company.Mr. Robert A. Johnson,of Portsmouth, Va., andMr. William R.Wonsettler,of Oil City, Pa., for the Union.Mr. W. L. Nicholas,of South Norfolk, Va., andMr. A. 0. Partridge,of Norfolk, Va., for the Independent. 'Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Congress of Industrial Organizations onbehalf of Oil Workers International Union, C. I. 0.,1 herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of The Texas Company,(Norfolk Terminal) Norfolk, Virginia, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Anthony E. Molina, Trial Examiner.Saidhearing was held at Norfolk, Virginia, on October 11, 1943.TheCompany, the Union, and the Independent Organization of Employeesof The Texas Company (Norfolk Terminal), herein called the Inde-pendent, appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.'As hereinafter indicated,the Union desired to be designated as Oil Workers Interna-tionalUnion, CIO, although the petitionwas filedby Congressof Industrial Organizations,through its Virginia field representative.53 N. L. R. B., No. 75.436 THE TEXAS COMPANY437Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Texas Company, a Delaware corporation with its principaloffice located in New York City, is engaged in the production,'trans-portation, refining, and marketing of crude oil and petroleum prod-ucts.In the course and conduct of its business the Company operatesvarious types of properties, among which is an oil terminal locatedat Norfolk, Virginia, herein called the Norfolk Terminal, with "whichwe are concerned.Products of the Company are shipped from theNorfolk Terminal to points both within and without the State ofVirginia.During the year 1942, approximately 75 percent of theproducts of the Company were shipped from the Norfolk Terminalto points outside the State of Virginia; the amount of products shippedWe find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDCongress of Industrial Organizations and its affiliate, Oil WorkersInternational Union, is a labor organization, admitting to member-ship employees of the Company.Independent Organization of Employees of The Texas Company(Norfolk Terminal) is an unaffiliated organization, admitting tomembership employees of the Company.III.THE. QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the exclusivebargaining representative of its employees at the Norfolk Terminalunless and until it has been certified by the Board.The Independentcontends that its contract with the Company covering these employeesand terminable at any time after September 15, 1943, upon 30 daysnotice is a bar to the instant proceeding.However, since the petitionherein was filed on August 31, the contract does not constitute a bar.'A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in,the unit hereinafter found appropriate'.32 SeeMatter of La°Plante Choate Mfg Co., Inc.,29 N. L. R. B. 40.%3 The Field Examiner reported that the Union submitted 30 designation cards, all of whichbore apparently genuine original signatures and contained the, names of persons appearingupon the Company's pay roll of August 30,1943.Said pay roll contained the names of 80employees in the appropriate unit.The interest of the Independent is sufficiently established by its contract with theCompany. 438DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commercehas arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.TV.THE APPROPRIATE UNITThe Union seeks to represent a unit of all production and mainten-anceemployees of the Company, including group, leaders,4 but exclud-ing supervisory, clerical, professional, and technical employees, andalsowatchmen and gatemen. The Independent contends that . allemployees engaged at the Norfolk Terminal, exclusive of supervisoryand technical employees, should constitute the appropriate unit.. TheCompany, without taking any position with respect to the unit, statedthat its general policy has been to seek the exclusion.of administrative,professional, technical, and supervisory employees in the absence ofparticular circumstances; that it has made exceptions to. this policy,and that the Norfolk Terminal, because of its past bargaining history,is one of these exceptions.The following classifications are in dispute :Clerical employees:The Company has recognized the Independentfor several years prior to the proceeding herein as the collective bar-gaining representative of all its employees at the Norfolk Terminal,with the exception of supervisory and technical employees. It hasexecuted several bargaining agreements with the .Independent, themost recent of which has been referred to above., These contractshave included clerical employees within the unit covered by them.For this reason the Company does not object to the inclusion of theseemployees within thesame unit asthe production and maintenanceemployees, even though generally it has maintained a contrary policy.The Union contends that the problems and interests of such em-ployees are dissimilar to those of production and maintenance workersand that they should, therefore, be excluded.The Independent arguesthat the history of bargaining relations of the employees of the Nor-folk Terminal clearly indicates the feasibility of including clericalemployees.Furthermore, it maintains that several male clericalemployees are on occasion required to perform production work.Weare of the opinion, however, that clerical employees do not properlybelong within a unit of production and maintenance workers, and, inaccordance with our usual policy;5 shall exclude them.The above rationalealsoapplies equally to the secretary to thesuperintendent of the Norfolk Terminal. In addition to being a4 These employees are in charge of departments and sectionsof theCompany in the ab-senceof the foreman or assistant foreman, but have no authority to hire, discharge, orrecommend such action.SeeMatterof Pan-American PetroleumCorp.,46 N.L.R. B. 916. THE TEXAS COMPANY439clerical employee, she may also be considered as occupying a con-fidential status, inasmuch as she has access to information pertainingto personnel and labor relations at the Norfolk Terminal, whichwould normally require her exclusion."Nurse:The Company and the Union would exclude this employeeon'the ground that she is a professional worker, whereas the Inde-pendent would include her.We agree with the contentions of theCompany and the Union that the nurse, being a professional employee,is not properly included within a production and maintenance unit.Accordingly, we shall exclude her.7Watchmen and gatemen:The Company employs eight individualswho alternate between these two classifications and perform the usualduties of both.None of them is militarized at the present time al-though the Company anticipates that they may be in the future.TheUnion seeks to exclude them because of present wartime conditionsand their contemplated militarization.The Company would includethese employees within the unit because they are non-militarized atthe present time.The Independent concurs with the position of theCompany because of the past bargaining history with respect tothese employees.We agree with the contention of the Companyand are of the opinion that since these employees are not militarizedat the present time, they are more properly included within the unit."We shall, therefore, include them.However, they are to be includedin the appropriate unit only so long as they retain their non-mili-tarized status."Accordingly, we find that all production and maintenance employeesof the Company at the Norfolk Terminal, including group -leaders,watchmen and gatemen, but excluding clerical, professional, and tech..nical employees, as well as all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election6 SeeMatter of Creamery PackageMfg. Co.,35 N.L. R. B. 108, 110.7SeeMatter of CannonMfg.Co., 46 N.L. R. B. 592, 595.8Matter ofNebraska Power Company,46 N. L.R. B. 601,606-7.'Matter ofDravo Corp,52 N L R.B. 322. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, subject to the limitations and additions set forth in the Di-rection.10'DIRECTION OF ELECTIONBy virtue of -and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and.pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with The Texas Com-pany (Norfolk Terminal), Norfolk, Virginia, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) 'days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Oil WorkersInternational Union, C. I. 0., or by Independent Organization ofEmployees of The Texas Company (Norfolk Terminal), for the pur-poses-of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.10The Union requested that it be designated' on the pay roll "Oil Woi kers InternationalUnion, C. I. O , Local No.(the number to be determined after a charter has beengranted).We shall designate the Union on the ballot as "Oil Workers InternationalUnion,C I. O " and it may move to amend the Direction,or any subsequent certificationeo as to designate the appropriate local.